Citation Nr: 1025952	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-29 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
piezogenic fat herniations of the lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk






INTRODUCTION

The Veteran had active service from July 2003 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The service-connected piezogenic fat herniations of the lower 
extremities are not shown to affect an area of more than 20 
percent of the entire body, or more than 20 percent of exposed 
areas, nor does the disability require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past twelve-month 
period.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 
10 percent for the service-connected piezogenic fat herniations 
of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code (DC) 7806 (regulations in effect prior to 
October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  The 
VA is required to notify a claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, the 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, the VA 
will attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately after," 
the VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should service 
connection be awarded, a disability rating and an effective date 
for the award of benefits will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

The RO mailed the Veteran a letter in July 2007 that notified him 
of the RO's duty to assist him in obtaining pertinent evidence 
and medical records to support his claim as well as requested 
that he submit any supporting medical records from private 
treatment.  Additionally, the RO informed the Veteran as to what 
the evidence must show to establish entitlement.  The RO also 
requested that the Veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the records 
or other evidence on his behalf.  The letter satisfied the duty 
to notify.  The letter dated in July 2007 also satisfied the 
Dingess requirements.  Moreover, the claim at issue in this case 
is for a higher initial rating, which is a downstream issue from 
that of service connection, 38 U.S.C.A. § 5103 notice is not 
required. See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

VA medical records and service treatment records (STRs) have been 
obtained.  The Veteran has submitted lay statements in support of 
his claim.  He was afforded a through VA examination in May 2008.  
The Veteran has not identified any other medical records or 
evidence pertinent to his claim.  The Board is similarly unaware 
of any outstanding pertinent evidence. 

Therefore, the Board is satisfied that the VA has complied with 
the duty to assist requirements discussed above.

II.  Increased Rating 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A.            § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular DC, the higher 
evaluation is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

Where the question for consideration, as here, is the propriety 
of the initial evaluation assigned after the grant of service 
connection, however, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 199, 126 (1999).

In addition, the Court has held that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any change 
in DC by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that in October 2008, regulations pertaining to 
the evaluation of the skin were amended effective October 23, 
2008.  It is further observed that the regulatory changes only 
apply to applications received by VA on or after October 23, 
2008, or if the Veteran requests review under the clarified 
criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, the Board finds the 2008 changes 
to be inapplicable.

The Veteran's service-connected piezogenic fat herniations of the 
bilateral lower extremities is currently evaluated as 10 percent 
disabling, effective July 7, 2007, under DC 7806.  38 C.F.R. 
§ 4.118.

DC 7806, for the evaluation of dermatitis or eczema, provides 
that if at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or, if intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during the 
past twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body, or 
20 to 40 percent of exposed areas be affected, or; that systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, were required for a total duration of six weeks or more, 
but not constantly, during the past twelve-month period.  
Finally, a rating of 60 percent is warranted when the disability 
covers an area of more than 40 percent of the entire body, or 
when more than 40 percent of exposed areas are affected, or when 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, were required 
during the past twelve-month period.  38 C.F.R. § 4.118.

The medical evidence in this case consists primarily of VA 
Medical Center (VAMC) outpatient treatment records, and VA 
examinations dated in September 2007 and May 2008.

The September 2007 VA examination noted  that the Veteran has 
piezogenic fat herniations.  Zero percent of the exposed areas 
were affected and six percent of the entire body was affected.  
The examiner noted there were no pustules, vesicles, ulcerations, 
exfoliation, crusting, weeping, scarring or disfiguration. 

VAMC treatment records from September 2007 note that the Veteran 
was not treated for the piezogenic fat herniations because there 
is no treatment for this disability.

The May 2008 VA examination again notes the Veteran has 
piezogenic fat herniations.  The examiner stated that two pea-
sized fat herniations appear when squatting and standing on 
tiptoes but disappear when the Veteran is not in one of those two 
positions.  The examiner noted that the Veteran has been 
complaining of sharp pain when walking or running more than a 
mile.  However, the examiner stated that this pain is more likely 
than not related to the bilateral shin splints and not related to 
the piezogenic fat herniations.

The Board has further considered the application of the remaining 
DCs under the regulation in an effort to determine whether a 
higher rating of 10 percent may be warranted for the Veteran's 
piezogenic fat herniations, but finds none are raised by the 
medical evidence.  DC 7800 is not applicable because it pertains 
to disfigurement of the head, face, or neck.  DC 7801 and DC 7805 
are not applicable because the affected skin area (the Veteran's 
lower extremities) does not exceed 72 square inches (465 sq. 
cm.).  DCs 7802, 7803, and 7804 are not applicable because the 
Veteran is already in receipt of the maximum rating of 10 percent 
under those codes.  38 C.F.R. § 4.118.

Here, the Board is cognizant of, and has carefully considered, 
the Veteran's subjective reports of increased pain in his lower 
extremities.  However, as the May 2008 VA examiner noted, this is 
more likely than not due to the Veteran's shin splints and not 
related to his piezogenic fat herniations.  None of the criteria 
required for a 30 percent rating were diagnosed or objectively 
noted.   The treatment notes of record similarly do not provide 
objective support for a higher rating.  The service-connected 
piezogenic fat herniations of the lower extremities are not shown 
to affect an area of more than 20 percent of the entire body, or 
more than 20 percent of exposed areas, nor does the disability 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or more 
during the past twelve-month period.  The criteria for the 
assignment of an initial rating in excess of 10 percent for the 
service-connected piezogenic fat herniations of the lower 
extremities have not been met.  

Since, as mentioned, the present appeal arises from an initial 
rating decision which established service connection and assigned 
an initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the entire 
period is to be considered to ensure that consideration is given 
to the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not 
met the requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 10 percent disabled during 
the entire period at issue.

Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 10 
percent for service-connected piezogenic fat herniations under 38 
C.F.R. § 4.118.  The Board has considered the Veteran's 
subjective contentions and the pieces of positive evidence, but 
finds these are outweighed by the remainder of the objective 
medical record.  Throughout the appeal period, the Veteran's 
level of disability has most nearly approximated that 
contemplated by a 10 percent evaluation.  For all of these 
reasons, the Veteran's claim must be denied.

III.  Extraschedular Consideration

The record does not establish that the schedular criteria are 
inadequate to evaluate the service-connected disability so as to 
warrant assignment of a higher rating on an extraschedular basis.  
In this regard, the Board notes that there is no showing that the 
disability has resulted in marked interference with employment.  
In addition, there is no showing that the disability have 
necessitated frequent periods of hospitalization or have 
otherwise rendered impractical the application of the regular 
standards.  In the absence of evidence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for piezogenic fat 
herniations of the bilateral lower extremities is denied.



____________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


